Citation Nr: 0844209	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  02-07 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a duodenal ulcer.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to May 
1974.  He subsequently served on inactive duty for training 
(INACDUTRA) at various times, including November 7, 1987, to 
November 8, 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which determined that new and material 
evidence had not been submitted sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
duodenal ulcer.

The veteran relocated during the pendency of the appeal, and 
jurisdiction over the veteran's claim was transferred to the 
Huntington, West Virginia, RO.

This matter was previously before the Board in August 2007.  
At that time, the Board determined that new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for a duodenal ulcer.  
However, the Board remanded the de novo claim for further 
development and adjudication.  The claim is now ready for 
appellate disposition.   

The veteran presented testimony before the Board in May 2007.  
The transcript has been associated with the claims folder.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  A duodenal ulcer is not shown to be due any event or 
incident of the veteran's active service or any injury 
sustained during the period of INACDUTRA between November 7, 
1987, and November 8, 1987. 


CONCLUSIONS OF LAW

The criteria for the establishment of service for a duodenal 
ulcer have not been met.  38 U.S.C.A. §§ 101(2), (23), (24), 
1101, 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 
3.6, 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the veteran's claim in correspondence sent to the veteran in 
June 2001.  This letter notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim for service connection, and 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim.  

The matter was previously before the Board in August 2007.  
At that time, the Board determined that new and material 
evidence had been submitted to reopen the veteran's claim.  
As noted in the Introduction, the de novo claim was remanded 
for further development and adjudication.  

Pursuant to Board Remand, the RO sent an additional VCAA 
letter to the veteran in August 2007.  This letter again 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim for 
service connection, and identified the veteran's duties in 
obtaining information and evidence to substantiate his 
claim.  The August 2007 letter also provided the veteran with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the claimed 
disability under consideration, pursuant to the recent 
holding in the Dingess decision

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
veteran's service medical records, post-service VA and 
private treatment records, reports of VA examination, lay 
statements, and the transcript from the May 2007 Board 
hearing.  The veteran has not identified any other evidence 
which has not been obtained.

A review of the claims folder shows the veteran is a 
recipient of Social Security Administration (SSA) disability 
benefits as a result of a back condition that is unrelated to 
his service.  The veteran testified before the Board that the 
claimed duodenal ulcer was not considered in granting him SSA 
disability benefits.  As these records cannot substantiate 
the claim on appeal, a Remand is not necessary.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and peptic ulcer disease 
becomes manifest to a degree of at least 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . 
. ."  38 U.S.C.A § 101(2) (West 2002); see also 
38 C.F.R. § 3.1(d) (2008).  The term "active military, naval, 
or air service" includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a), 
(d) (2008).  Thus, the definitional statute, 38 U.S.C.A. § 
101(24) makes a clear distinction between those who have 
served on active duty and those who have served on active 
duty for training. 

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

At the outset, the Board notes the veteran does not claim 
that a duodenal ulcer was the result of his period of active 
military service between January 1971 and May 1974.   
Instead, the veteran maintains that he injured himself on 
November 7, 1987, during a period of INACDUTRA, which 
resulted in a perforated, chronic peptic duodenum ulcer.

Specifically, the veteran testified at his November 2007 
hearing that he began to experience acute stomach pain after 
feeling something "tear" while assembling large tents 
during the November 7, 1987, weekend drill, and that no medic 
was available on-site to treat him.  He further testified 
that eventually he was sent home from duty and his father 
drove him to a private hospital for treatment for the claimed 
disorder.  

While direct service connection has not been alleged by the 
veteran, the Board considered his claim under that theory of 
entitlement in order to offer the broadest scope of review; 
however, service connection is not warranted on this basis.  
The veteran's active duty service treatment records are 
wholly devoid of complaints, treatments or diagnoses of a 
duodenal ulcer.   

Further, there is no evidence that any peptic ulcer disease 
manifested in the year following discharge from active 
military service to warrant service connection on a 
presumptive basis.  38 C.F.R. §§  3.307, 3.309.   Finally, 
there is no competent medical evidence indicating that the 
veteran's duodenal ulcer is the result of an active duty 
incurrence or the aggravation of a disease or injury while on 
active duty.  

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that he sustained an injury during the November 1987 period 
of INACDUTRA resulting in a duodenal ulcer and the appeal as 
to this issue will be denied.  

In this regard, DA Form 2173 shows the veteran was on a 
period of INACDUTRA on November 7, 1987, when he was admitted 
to Princeton Community Hospital with increasing epigastric 
pains with vomiting after lunch.  This record shows the 
veteran waited at least 3 or 4 hours before he was taken to 
the main reserve office.  Then the veteran turned his weapon 
in and drove himself home.  Thereafter, he had his parents 
drive him to the aforementioned Princeton Community Hospital 
emergency room.  

Records from Princeton Community Hospital show the veteran 
presented with a  rigid abdomen with obvious generalized 
peritonitis and rebound tenderness.  He reported a history of 
duodenal ulcer, as well as heartburn and epigastric pain over 
the preceding week.  A diagnosis of acute abdomen with 
generalized peritonitis, most likely due to perforated 
duodenal ulcer, was made.  A truncal vagotomy and distal 
gastrectomy with Billroth I anatomosis to repair the 
perforated ulcer was performed.

Thereafter, an August 1992 report of VA examination, while 
noting that an upper gastrointestinal series (UGI) showed 
residuals of a subtotal gastrectomy, found no evidence of 
ulcer disease.   No ulcer disease was present upon UGI in 
August 1999.  A January 2002 UGI series noted a small amount 
of reflux, but found no hiatal hernia, ulcer or obstruction 
was present.  

In support of his claim,  the veteran submitted an October 
2000 opinion from his  private physician, which indicated 
that the veteran's perforated duodenal ulcer was aggravated 
by his military service.  

Upon VA examination in February 2008 VA examination, UGI 
revealed a normal caliber esophagus without filling or defect 
or hiatal hernia.  The veteran was status post 
hemigastrectomy and vagotomy with billroth I anastomosis.  
The gastric remnant appeared normal.  There was no evidence 
of ulcer disease.  Diagnoses of GERD and chronic perforated 
duodenal ulcer with status post truncal vagotomy with distal 
gastrectomy with Billroth I anastomosis were, however, 
rendered.

The examiner opined that the veteran's chronic duodenal ulcer 
was not related to his service as there was no evidence of 
chronic duodenal ulcer disease, heartburn, GERD or 
indigestion while in service.  The examiner noted that the 
veteran had reported heartburn and epigastric pain over the 
week prior to the November 1987 incident.  The examiner found 
no evidence of external sustained injury.  The examiner 
stated that with regard to pathophysiology of a perforated 
duodenal ulcer, it does not need external injury.  Therefore, 
the examiner concluded that the perforated ulcer was not 
caused by an injury on November 7, 1987.  The examiner 
additionally opined that although GERD was not appreciated 
upon UGI, it was more likely than not from a history of 
smoking, caffeine consumption, spicy food, as well as the 
truncal vagotomy with distal gastrectomy with Billroth I 
anastomosis, though it could not be resolved without 
resorting to speculation.

The Board has thoroughly reviewed the medical evidence of 
record and finds that with respect to the evidence presented, 
greater weight is to be accorded to the findings of the 
February 2008 VA examination.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (it is the responsibility of the Board 
to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) (the probative value of medical evidence is based on 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches, as is true 
of any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  

The Board in looking at the findings of the February 2008 VA 
examination, notes that the examiner took a complete history 
from the veteran to include the November 1987 INACDUTRA 
incident.  The examiner, in reaching a diagnosis, considered 
the veteran's current complaints, as well as the objective 
results from the physical examination and UGI studies.  The 
Board is of the opinion, that the VA examiner who performed 
the February 2008 VA examination made a diagnosis and reached 
the conclusion that the veteran's current chronic perforated 
duodenal ulcer was not due to an injury during a period of 
INACDUTRA, based on a complete and thorough review of the 
medical evidence of record and objective findings.

In contrast, the Board finds that the October 2000 statement 
from Dr. GDD was equivocal at best.  The Board finds that the 
conclusion was not supported  by the objective medical 
evidence.  Dr. GDD simply attached a copy of the November 
1987 Discharge Summary from Princeton Community Hospital, 
without providing any rational for his conclusion.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the 
record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  
Thus, based on the aforementioned, the Board has afforded 
more weight to the opinion of the VA examiner who performed 
the February 2008 VA examination, and finds that the clinical 
evidence of record does not support a finding of service 
connection.

In sum, it is uncontested that the veteran was on INACDUTRA 
status on November 7, 1987.   However, the preponderance of 
the evidence is against a finding that he sustained any 
injury while performing INACDUTRA resulting in duodenal ulcer 
disease and thus, service connection is precluded.  
38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6 (Emphasis Added).  

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   

ORDER

Entitlement to service connection for a duodenal ulcer is 
denied.


____________________________________________
K. L. Wallin
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


